DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 5-8 with claims 1-4 being generic in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground that claims 1-20 only include one independent claim (claim 1) that allows the application to relate to one invention only or a group of invention so linked to form a single inventive concept as set forth in the Unity of Invention standard in 37 CFR 1.475 and PCT Rule 13.  This is not found persuasive as the examiner has determined that the limitation of “a gravimetric energy density ranging from 81 to 96 Amps per liter” of claim 1 is not at all apparent for the lead acid batteries LN1-LN4 claimed in claims 4-20 as there are no limitations that specify the volumes of the lead acid batteries LN1-LN4 to obtain gravimetric energy density values with units of Amps per liter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected lead acid battery that includes LN2-LN4 batteries, there being no allowable generic or linking claim. Claims 1-8 remain pending in the application.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a lead to weight performance ratio equal to or below 2.75 grams per Amp”. This limitation does not clearly point out what is required of the claimed lead acid battery as “a lead to weight performance ratio” is not a widely known property or specification of lead acid batteries within the art. For purposes of compact prosecution, the examiner has interpreted this requirement for the lead acid battery to be equivalent to the total weight of positive and negative plates used in the lead acid battery, which is known in the art to be made mostly of lead, per cold cranking amp nominal rating of the lead acid battery in this Office Action.
Additionally, due to dependency, this rejection also applies to claims 2-8. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al (GB 2,098,383 A). Hereinafter referred to as Rao.
Regarding claim 1, Rao discloses a lead acid battery (“lead-acid battery” p. 2 line 12) comprising:
a container (“comprising a container” p. 2 line 12);
one or more electrically connected cells in the container (“having a plurality of cells” p. 2 line 13) formed by a plurality of positive plates and a plurality of negative plates (“Each cell has a plurality of independent, alternately disposed, positive electrode plates 24 and negative electrode plates 26” p. 4 lines 1-2), wherein an absorbent glass mat (“silica-polyethylene separator materials” p. 5 line 6) is interleaved between positive plates and negative plates from the plurality of positive plates and the plurality of negative plates (“As is conventional, separator means are used to separate the positive and negative electrode plates” p. 4 lines 59-60);

a gravimetric energy density rating ranging from 81 to 96 Amps per liter (the battery constructed in Example 2 on p. 9 in which Table 2 discloses deliver 1.58 CCA per cubic inches and is equivalent to 96.42 Amps per liter) with a lead to weight performance ratio equal to or below 2.75 grams per Amp (Table 3 on p. 10 where all SAE group batteries utilized “72 electrode plates” as in Example 2 p. 9 line 28, each electrode plate weighs 10 grams as disclosed in p. 8 lines 42 and 46, and therefore the total electrode plate weight of the battery results in 720 grams. Table 3 on p. 10 also discloses that battery SAE groups 21, 62, and 71 of performance rating 670 CCA. Therefore, the equivalent lead to weight performance ratio for SAE groups 21, 62, and 71 is 1.07 grams per Amp, which is below the claimed 2.75 grams per Amp).
Regarding claim 2, Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein the cells include greater number of positive plates, negative plates, and absorbent glass mats than a battery of a standard battery group size based upon a volume of the container (“Batteries similar to that in Example 1 were constructed, except that a total of 72 electrode plates per cell were used” p. 9 lines 28-29).
Regarding claim 4, Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein at least the positive plates or the negative plates have an imprinted pattern on a surface (Fig. 6 where the electrode plates are of a grid design that “includes an outer frame bar 70, cross wires 72 and 74” p. 8 lines 16-17).
Regarding claim 5, Rao discloses all of the limitations for the lead acid battery as set forth in claim 1 above, and wherein the lead acid battery includes an LN1 lead acid battery, and

[Chart]
Regarding claim 6, Rao discloses all of the limitations for the lead acid battery as set forth in claim 5 above, and wherein the cells include a greater number of positive plates, negative plates, and absorbent glass mats than a battery of a standard battery group size based upon a volume of the container (“Batteries similar to that in Example 1 were constructed, except that a total of 72 electrode plates per cell were used” p. 9 lines 28-29).
Regarding claim 8, Rao discloses all of the limitations for the lead acid battery as set forth in claim 5 above, and wherein at least the positive plates or the negative plates have an imprinted pattern on a surface (Fig. 6 where the electrode plates are of a grid design that “includes an outer frame bar 70, cross wires 72 and 74” p. 8 lines 16-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Rao (GB 2,098,383 A) as applied to claims 1 and 5 above, and further in view of Kim et al (US 2013/0164575 A1). Hereinafter referred to as Kim.
Regarding claims 3 and 7, Rao discloses all of the limitations for the lead acid battery as set forth in claims 1 and 5 above, but does not disclose wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern with an active material thereon.
However, Kim discloses a lead acid battery (“lead battery” [0079], 1000 Fig. 3) comprising a container (comprising of “a lower case 1302, and upper case 1304” [0079], Fig. 3), one or more electrically connected cells in the container formed by a plurality of positive plates (“a plurality of cathode plates 1104” [0079], Fig. 3) and a plurality of negative plates (“a plurality of anode plates 1102” [0079], Fig. 3), wherein an absorbent glass mat (“AGM as a glass fiber mat” [0104]) is interleaved between positive and negative plates from the plurality of positive plates and the plurality of negative plates (“The separators 1200 are disposed between the anode plates 1102 and the cathode plates 1104” [0104]), electrolyte within the container (“liquid electrolyte” [0105]); and a gravimetric energy density ranging from 81 to 96 Amps per liter (Table 1 where the “Inventive” battery results in a volume of 9.24 L from the “Size (L*W*H) mm” given and a “CCA” of 760 A. This corresponds to a gravimetric energy density of 82 Amps per liter). Kim teaches wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern (Fig. 2 where some cross wires that originate on the top end of the electrode plate grid incline at an angle such that the other end of the cross wires extend toward the left and right sides of the electrode plate grid, referred to as “mesh” or “mesh-shaped” [0033], [0084] and [0157]) with an active material thereon (“The plates may be coated with an active material” [0086] and [0158]), and that grids having a radial grid pattern are comparatively thin that is decreases the weight of the lead acid battery ([0154]) and that an active material applied onto the radial grid pattern facilitates a chemical reaction for storing electricity ([0086]) and supports the positive and negative plates at a predetermined pressure by means of 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the lead acid battery of Rao in view of Kim wherein the plurality of positive plates and negative plates comprise grids having a radial grid pattern with an active material thereon, in order to achieve a lead acid battery with thinner and decreased weight of the positive and negative plates where the active material supports the radial grid pattern structure by means of a predetermined pressure within the battery, which will also decrease the weight of the vehicle to improve its fuel efficiency, and can be applied to vehicles that undergo extreme impact, vibration, and/or tilt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721